On June 10,2004, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Sexual Intercourse Without Consent, a felony; and Count II: A commitment of six (6) months to the Lake County Jail, to run concurrent with Count I, for the offense of Unlawful Transactions with Children, a misdemeanor.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
Benjamin Anciaux informed the Division he had been in contact with Mr. Miller only a couple days prior to the hearing and requested the hearing be continued to give sufficient time to prepare for the hearing and additional time to consult with his client.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.